DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu (US Pat Pub# 2012/0244814) in view of Li et al. (US Pat Pub# 2019/0150215) and further in view of Takahashi et al. (US Pat Pub# 2007/0293951) and further in view of Ban et al. (US Pat Pub# 2016/0366695).
Regarding claims 1 and 11, Okayasu teaches an electronic device comprising a communication interface comprising a Bluetooth-Wireless Fidelity (WiFi) combo 3/4 (Fig. 1); a memory storing one or more instructions 6 (Fig. 1); and a processor 2 (Fig. 1) configured to execute the one or more instructions stored in the memory to detect that a 
	Li teaches an electronic device comprising based on the detection, release a Bluetooth connection with a Bluetooth device connected through the Bluetooth combo module (Sections 0065, 0067, 0070, and 0086-0087, disconnecting a Bluetooth connection in a combo module).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate release a Bluetooth connection as taught by Li into Okayasu’s device in order to simplify connections (Section 0003).
Okayasu and Li fail to teach reset a module and a Bluetooth-WiFi combo module.
	Takahashi teaches subsequently reset the communication module (Section 0047, resetting the communication module).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reset a module as taught by Takahashi into release a Bluetooth connection as taught by Li into Okayasu’s device in order to improve communication recovery (Sections 0004-0005).

	Ban teaches an electronic device comprising a communication interface comprising a Bluetooth-Wireless Fidelity (WiFi) combo module (Figs. 1 and 3, Bluetooth-Wireless Fidelity combo module); and a processor configured to to detect that a WiFi communication with an external WiFi device, which is connected through the Bluetooth-WiFi combo module (Figs. 1 and 3, Bluetooth-Wireless Fidelity combo module).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Bluetooth-WiFi combo module as taught by Ban into reset a module as taught by Takahashi into release a Bluetooth connection as taught by Li into Okayasu’s device in order to improve functionality.
Regarding claims 2 and 12, Ban further teaches wherein the Bluetooth-WiFi combo module comprises hardware configured to support Bluetooth communication and the WiFi communication (Figs. 1 and 3, Bluetooth-Wireless Fidelity combo module).
Regarding claims 3 and 13, Takahashi further teaches to reset the hardware configured to support the communication (Section 0047, resetting the communication module). 
Li further teaches based on the released Bluetooth connection with the Bluetooth device (Sections 0065, 0067, 0070, and 0086-0087, disconnecting a Bluetooth connection in a combo module).

Regarding claims 8 and 18, Okayasu further teaches to identify the Bluetooth device connected through Bluetooth communication, and wherein the notification message includes identification information of the identified Bluetooth device (Figs. 7-9, notification on display about connection status etc.).
Regarding claims 9 and 19, Okayasu further teaches wherein the notification message includes information about a time during which the use of the Bluetooth device may be limited (Figs. 7-9, notification on display about connection status etc.).
Regarding claim 10, Okayasu further teaches wherein the Bluetooth device comprises at least one of a remote control, a keyboard, a mouse, a speaker, an earphone, or a headphone (Sections 0034-0035 and 0038, earphones etc.).
Regarding claim 20, Okayasu further teaches a non-transitory computer-readable recording medium having stored therein a program 6 (Fig. 1) executed by at least one processor 2 (Fig. 1) to perform the method (Fig. 2).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu (US Pat Pub# 2012/0244814) in view of Li et al. (US Pat Pub# 2019/0150215) and further in view of Takahashi et al. (US Pat Pub# 2007/0293951) and further in view of Ban et al. (US Pat Pub# 2016/0366695) and further in view of Li et al. (US Pat Pub# 2018/0254948).
Regarding claims 5 and 15, Okayasu in view of Li and further in view of Takahashi and further in view of Ban teaches the limitations in claims 1 and 11.  
Li’948 teaches releasing the connection with the device based on whether data is received from the device (Sections 0034 and 0331, releasing connection based on no data received).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate releasing a connection based on received data as taught by Li’948 into a Bluetooth-WiFi combo module as taught by Ban into reset a module as taught by Takahashi into release a Bluetooth connection as taught by Li into Okayasu’s device in order to improve efficiency.
Regarding claims 6 and 16, Li’948 further teaches wherein the processor is further configured to execute the one or more instructions to determine whether new data is received from the device within a certain time period from a time point when most recent data is received from the device; and release the connection with the device based on a determination that the new data is not received from the Bluetooth device within the certain time period (Sections 0034 and 0331, releasing connection based on no data received within a preset of time).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/4/2022